Exhibit 10.2
THIRD AMENDMENT TO
STOCK SUBSCRIPTION AGREEMENT
     THIS THIRD AMENDMENT TO STOCK SUBSCRIPTION AGREEMENT (this “Amendment”) is
entered into by and between James C. Mastandrea (the “Employee”) and Paragon
Real Estate Equity and Investment Trust, a Maryland trust (the “Company”), as of
September 28, 2010 (the “Effective Date”).
     WHEREAS, the Employee and the Company are parties to that certain Stock
Subscription Agreement dated September 29, 2006 (the “Original Subscription
Agreement”);
     WHEREAS, under the Original Subscription Agreement, the Company agreed to
provide to the Employee, and the Employee agreed to receive 44,444 shares of the
Company’s Class C convertible preferred shares of beneficial interest, $0.01 par
value per share (the “Subscription Shares”) in exchange for the Employee’s
services as an officer of the Company for a prescribed period of time;
     WHEREAS, the Subscription Shares are subject to forfeiture and restricted
from being transferred by the Employee until the completion of a prescribed
vesting schedule;
     WHEREAS, as of the Effective Date the Subscription Shares are nonvested,
subject to substantial risk of forfeiture and nontransferable;
     WHEREAS, the Employee and the Company have agreed to amend the Original
Subscription Agreement to extend the period for which the Employee shall provide
services to the Company and to postpone the vesting of the Subscription Shares
until the completion of that extended period;
     WHEREAS, the Board of Trustees of the Company has determined that the
provisions of this Amendment, including the extension of the period for which
the Employee shall serve as an officer of the Company and the postponement of
the vesting of the Subscription Shares, are in the best interest of the Company.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto agree to amend the Original Subscription Agreement
as follows:
          1.     Defined Terms. Capitalized words and phrases not otherwise
defined herein shall have the meanings set forth in the Original Subscription
Agreement.
          2.     Extension of the Vesting Period. The last two sentences of
Section 1 of the Original Subscription Agreement are hereby amended and restated
in their entirety as follows:
“As consideration for the purchase of Stock, Investor hereby agrees to pay to
the Company the sum of $200,000 (the “Purchase Price”) in the form of services
as

1



--------------------------------------------------------------------------------



 



an officer for the three-year period beginning September 29, 2006 and ending
September 29, 2011. The Subscription Shares will be subject to forfeiture and
restricted from being sold by Investor until the later to occur of:

  (i)   a public offering by the Company sufficient to liquidate the
Subscription Shares,       (ii)   an exchange of the Company’s existing shares
for new shares, and       (iii)   September 29, 2011.”  

          3.     Extension of Forfeiture Period Upon Termination. The last two
sentences of Section 3(d) are hereby amended and restated in their entirety as
follows:
“If Investor is terminated prior to August 31, 2011, Investor will return a
proportionate number of Subscription Shares. If Investor dies prior to August
31, 2011, the Investor’s estate will not be required to return any Subscription
Shares and the restrictions will no longer apply.”
          4.     Terms of Original Subscription Agreement Ratified and
Confirmed. Except as expressly modified, amended or supplemented by this
Amendment, all terms, covenants and conditions of the Original Subscription
Agreement remain unchanged and in full force and effect. The parties hereto
hereby acknowledge that all of the terms, covenants and conditions of the
Original Subscription Agreement, as hereby modified, amended or supplemented by
this Amendment, are hereby ratified and confirmed and shall continue to be and
remain in full force and effect throughout the remainder of the term of the
Original Subscription Agreement, and that the Original Subscription Agreement
and this Amendment shall be read and interpreted as if it was one agreement.
          5.     Conflict. In the event of a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Original
Subscription Agreement, such conflict shall be resolved in favor of the terms
and conditions of this Amendment and the Original Subscription Agreement shall
be construed accordingly.
          6.     Binding Effect and Counterparts. It is understood and agreed
that this Amendment shall not be binding upon any of the parties hereto until
all of the parties hereto shall have executed and delivered the same. This
Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which shall constitute one agreement, and the
signature of any party to any counterpart shall be deemed to be a signature to,
and may be appended to, any other counterpart. Delivery of an executed
counterpart of this Amendment by facsimile shall be equally as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile also shall
deliver a manually executed counterpart of this Amendment, but failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability and binding effect of this Amendment.

2



--------------------------------------------------------------------------------



 



          7.     Governing Law; Amendments. The construction, interpretation,
and enforcement of this Amendment shall be governed by the laws of the State of
Ohio, without resort to choice of law principles. In the event any provision of
this Amendment is deemed to be unenforceable under applicable law, the remaining
provisions of this Amendment shall not be affected and shall remain enforceable
unless the effect of the unenforceability of the provision at issue materially
alters the agreement evidenced hereby. This Amendment cannot be changed orally,
and can be changed only by an instrument in writing signed by the party against
whom enforcement of such change is sought.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

            PARAGON REAL ESTATE EQUITY AND
INVESTMENT TRUST, a Maryland trust
         /s/ John J. Dee       By: John J. Dee      Its: Secretary           
   /s/ James C. Mastandrea       James C. Mastandrea           

3